Order directing examination before trial of a foreign corporation modified on the facts by inserting after the word “ records ” in the third ordering paragraph, the words “ or copies or transcripts thereof.” As so modified the order is affirmed, with ten dollars costs and disbursements to respondents, the examination to proceed on five days’ notice. This modification is made at the plaintiffs’ suggestion that it is not necessary for the defendant to submit the original books or records. Carswell, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ., concur.